 

 

 

March 12, 2020

 

Securities Transfer Corporation

2901 N. Dallas Parkway, Suite 380

Plano, Texas 75093

 

Re: Irrevocable Transfer Agent Instructions

Ladies and Gentlemen:

Kannalife, Ind., a Delaware corporation (the "Company"), and _________ (the
“Investor”) have entered into a Securities Purchase Agreement dated as of March
12, 2020 (the “Agreement”) providing for the issuance of the Convertible
Promissory Note in the principal amount of $105,000.00 dated March 12, 2020 (the
“Note”).

 

You are hereby irrevocably authorized and instructed to establish an initial
reserve of 550,000 shares of common stock (“Common Stock”) of the Company for
issuance upon conversion of the Note and exercise of the Warrants in accordance
with the terms thereof (“Reserved Shares”). Provided there are sufficient
authorized but unissued shares to do so the Investor and the Company may
together, in writing, periodically request that the number of Reserved Shares be
increased pursuant to the board resolution authorizing this letter and the
transactions underlying it, which resolution the Company has provided to you
with this letter. Each modification to the share reserve shall incur a $250
amendment fee. You are hereby further irrevocably authorized and directed to
issue the shares of Common Stock so reserved upon your receipt from the Investor
of a Notice of Conversion executed by the Investor in accordance with the terms
of the Note, in each instance together with such other documents, including an
opinion of counsel, satisfactory in your sole discretion to support the
issuance. You shall have no duty or obligation to confirm the accuracy of the
information set forth on any Notice of Conversion or Notice of Exercise, but the
Investor and Company understand that you reserve the right to do so in your sole
discretion. Once the Company repays the principal, plus interest, plus default
interest (if any) of the Note at the maturity date, upon written (e-mail being
acceptable) confirmation by the Investor or Investor’s counsel as well as the
Company, you shall have no further obligation to maintain a reserve on behalf of
the Investor or to issue any shares of common stock to the Investor under the
terms of that Note.

 

You are hereby irrevocably instructed to issue the shares within three (3)
business days upon receipt by you of a Notice of Conversion or Notice of
Exercise and all other documents or information required to be provided in
connection with the issuance request including, if the shares are to be issued
by DWAC, appropriate broker instructions to do so. The Company and Investor
understand that you can only deliver the shares electronically via the
Depository Trust & Clearing Company’s Deposit Withdrawal At Custodian (“DWAC”)
program if the Company is participating in the DTCC’s FAST/DWAC program,
otherwise the shares will be issued in certificate form and will be sent via 1st
class mail or courier. If the Company’s account is on hold or the Company
refuses to be billed for any charges related to this letter or the transaction
underlying it, you agree to allow the Investor to prepay any charges related to
the issuance of shares covered by this letter. Such charges will be based on
your then in force fee schedule and will include at a minimum, issuance fees,
restriction removal fees, shipping fees and any other applicable fee then in
force. In no event shall you be required to perform, do, take or not perform,
do, or take any action without receiving payment in full for any such services.
You are hereby irrevocably instructed that you shall, upon request of the
Investor, provide the Investor with the number of shares of authorized capital
and the number and class of any issued and outstanding capital shares of the
Company.

 

 

The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless
the requirements listed below are met and the Investor provides you with a legal
opinion, and other supporting documents satisfactory to you, in your sole
discretion, stating the shares may be either be issued without a legend or that
the legend may be removed from an already issued share certificate. So long as
you have previously received such a legal opinion and other documentation from
the Company (or Investor’s counsel) that the shares have been registered under
the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued combined with the converting
shareholder’s existing holdings are less than 9.99% of the total issued and
outstanding common stock of the Company, such shares should be transferred, at
the option of the holder of the Note as specified in an instruction letter, a
Notice of Conversion or, in the case of a warrant, by the holder of the Warrants
as specified in a Notice of Exercise, either (i) electronically by crediting the
account of a Prime Broker with the Depository Trust Company through its Deposit
Withdrawal At Custodian system if the Company is a FAST participant or (ii) in
certificated form without any legend which would restrict the transfer of the
shares, and you should remove all stop-transfer instructions relating to such
shares. Until such time as you are advised by Investor counsel that the shares
have been registered under the 1933 Act or otherwise may be sold pursuant to
Rule 144 without any restriction and the number of shares to be issued are less
than 9.99% of the total issued and outstanding common stock of the Company, you
are hereby instructed to place the following legends on the certificates:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS AND
SATISFACTORY TO THE TRANSFER AGENT, THAT REGISTRATION IS NOT REQUIRED OR UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction and the number of shares to be
issued is less than 9.99% of the total issued common stock of the Company, (b)
such holder provides the Company and you with an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable transactions
(and satisfactory to you in your sole discretion), to the effect that a public
sale or transfer of such security may be made without registration under the
1933 Act and such sale or transfer is effected and (c) such holder provides the
Company and the you with reasonable assurances that such shares can be sold
pursuant to Rule 144. Nothing herein shall be construed to require you, in your
sole discretion, to take any action which would violate state or federal rules,
regulations or law. If an instruction herein would require such a violation,
such instructions, but not any other term herein, shall be void and
unenforceable.

 

The Company shall indemnify and defend you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its and Transfer Agent’s
attorney) incurred by or asserted against you or any of them arising out of or
in connection with the instructions set forth herein, the performance of your
duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability
hereunder including a claim by the Company, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith (which gross negligence, bad
faith or willful misconduct must be determined by a final, non-appealable order,
judgment, decree or ruling of a court of competent jurisdiction). You shall have
no liability to the Company or the Investor in respect to any action taken or
any failure to act in respect of this if such action was taken or omitted to be
taken in good faith, and you shall be entitled to rely in this regard on the
advice of counsel.

 

The Investor and Company expressly understand and agree that nothing in this
Irrevocable Transfer Instruction Agreement shall require or be construed in any
way to require the transfer agent, in its sole discretion as the Transfer Agent,
to do, take or not do or take any action that would be contrary to any Federal
or State law, rule, or regulation including but expressly not limited to both
the Securities Act of 1933 and the Securities and Exchange Act of 1934 as
amended and the rules and regulations promulgated there under by the Securities
and Exchange Commission.

The Company agrees that in the event you resign as the Company’s transfer agent,
the Company shall engage a suitable replacement transfer agent that will agree
to serve as transfer agent for the Company and be bound by the terms and
conditions of these Irrevocable Instructions within five (5) business days.
Furthermore, if the company decides to terminate you as Transfer Agent, the
Company will provide a minimum of 30 days’ notice of termination to you and the
Company further agrees to immediately notify Investor that it has provided such
notice to you. The Company and the Investor agree that any action which names
you as a party shall be brought in a court of general jurisdiction in Collin
County Texas, and no other court.

The Investor is intended to be a party to these instructions and are third party
beneficiaries hereof, and no amendment or modification to the instructions set
forth herein may be made without the consent of the Investor.

 

[Remainder of page intentionally left blank; signature page follows]

 



 1 

 

 

Very truly yours,

 

KANNALIFE, INC.

Signature:

 

 

_____________________________

By: Dean Petkanas
Title: Chief Executive Officer

 

 

 

Acknowledged and Agreed:

 

SECURITIES TRANSFER CORPORATION

 

Signature:

By:

Title:

 

 

INVESTOR

 

Signature:

By:

Title:

 



 2 

 

 

 

